Appellant files a motion for rehearing in which he argues many matters concerning the case which are not raised in the record. We can not consider such a motion any further than to say that it presents no matter which we can entertain. Regardless of our opinion as to the matters of law which arose in the case, if the charge of the court submitted the offense charged and was not excepted to, nothing connected with said charge is before us for revision. The same is true of the admission or rejection of testimony. If no complaint was made and the trial was satisfactory to the accused and he was represented by counsel, his case will have to be decided by us upon the sufficiency of the indictment and the testimony.
No error appearing, the motion for rehearing will be overruled.
Overruled. *Page 642